MEMORANDUM **
Curtis Yarbrough appeals from the district court’s imposition of a condition of supervised release after a guilty-plea conviction for three counts of bank robbery *682and two counts of attempted bank robbery, all in violation of 18 U.S.C. § 2113(a). We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
Yarbrough contends that the district comet’s imposition of a condition of supervised release that requires him to pay all or part of the costs of his drug and psychiatric treatment is an improper delegation of the court’s exclusive authority under 18 U.S.C. § 3672 to the probation officer. This contention is foreclosed by our holding in United States v. Dupas, 419 F.3d 916, 922-24 (9th Cir.2005).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.